NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 15, 2022 *
                             Decided September 28, 2022

                                        Before

                   FRANK H. EASTERBROOK, Circuit Judge

                   THOMAS L. KIRSCH II, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1259

ENEDEO RODRIGUEZ, JR.,                           Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Indiana,
                                                 South Bend Division.
      v.
                                                 No. 3:18-CV-899-JD-MGG
NICK McCLOUGHEN,
     Defendant-Appellee.                         Jon E. DeGuilio,
                                                 Chief Judge.

                                      ORDER

      Enedeo Rodriguez appeals the dismissal of his complaint alleging that various
law-enforcement officials used false information to obtain a search warrant for his home
and then used excessive force and destroyed his property while executing the search. At

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1259                                                                        Page 2

screening under 28 U.S.C. § 1915A, the district court dismissed the claims against all but
one defendant and rejected Rodriguez’s proposed amended complaints as futile
because, it concluded, the claims would be time-barred. Because that amendment
would not be futile for all claims, we affirm in part and vacate in part.

                                     I. Background

        Because Rodriguez challenges the dismissal of his complaint at screening, we
accept his allegations as true and draw reasonable inferences in his favor. See Perez v.
Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015). Numerous federal and local law-enforcement
agencies played a role in the investigation of a large-scale drug distribution operation
that led to the search of Rodriguez’s residence and auto-repair business. These included
the Goshen Police Department, Indiana State Police, Elkhart County Sheriff’s
Department, South Bend and Elkhart County SWAT teams, an Elkhart County
intelligence unit, and the federal Drug Enforcement Administration and Bureau of
Alcohol, Firearms, Tobacco, and Explosives.

      Two undercover detectives (one with the ATF and the other with Elkhart
County) obtained a warrant to search Rodriguez’s home by presenting a magistrate
judge with an affidavit that, he alleges, contained both false statements and information
from unreliable sources. According to the complaint (but not evidence that came later),
Nick McCloughen—a Goshen police detective—was in charge of the search.

      On November 2, 2016, the SWAT teams entered Rodriguez’s home,
unannounced, by breaking the windows and battering open the front door. Someone
threw a flash-bang grenade, which hit Rodriguez in the arm and injured him.
Rodriguez’s daughter, then one year old, was in the room with him at the time. A
SWAT officer tackled Rodriguez and then struck him with an assault-style rifle. At
some point, two ATF agents damaged his vehicle. Several officers later searched
Rodriguez’s place of business without a warrant and caused property damage there.

        About two years later, Rodriguez sued 14 federal and state law-enforcement
entities and officials for violating his rights under the Fourth Amendment. See 42 U.S.C.
§ 1983. He alleged that the defendants fabricated the search-warrant affidavit, used
excessive force when searching his home, and unreasonably searched his repair shop
without a warrant, destroying property in the process.

       At screening, the district court dismissed the complaint with respect to all
defendants except McCloughen. See 28 U.S.C. § 1915A(b)(1). The court concluded that
six defendants—“ATF UC 3749,” “EC-ICE Unit Officer U323” (who Rodriguez listed as
No. 22-1259                                                                         Page 3

“EC-ICE UC 323”), “Elkhart County ICE unit,” “DEA 6,” “ECSD SWAT,” and “South
[B]end SWAT”—could not be sued because they were “unnamed” or “unidentified.”
Next, the court ruled that Rodriguez’s claim for property damage had to be brought in
state court. The court then dismissed claims against the sheriff’s department because
Rodriguez did not allege that his injuries resulted from an unconstitutional policy or
practice. Finally, it determined that the Eleventh Amendment barred a suit for damages
against the Indiana State Police.

        Rodriguez then moved twice to amend his complaint to replace defendant “EC-
ICE UC 323” with that officer’s full name, add defendants, and join his daughter as a
plaintiff. The court denied leave to amend because Rodriguez filed the proposed
amendments beyond the two-year limitations period for § 1983 claims in Indiana and,
the court concluded, there was no way for the amended complaint to relate back to the
original. The court explained that not identifying the defendants was not a “mistake”
under Federal Rule of Civil Procedure 15(c)(1)(C) and that the defendants lacked timely
notice of a potential suit. Rodriguez could not join his daughter as a plaintiff, the court
added, because she did not have counsel and could not be represented by a pro se
litigant.

        The district judge made these rulings, but a magistrate judge was also assigned
to the case from the outset. The parties never consented to the magistrate judge’s
jurisdiction, so he did not make any dispositive rulings. See 28 U.S.C. § 636(c)(1). Still,
Rodriguez moved several times for the magistrate judge to recuse himself for bias
because he signed the search warrant at issue. The magistrate judge denied the motions,
briefly stating that Rodriguez lacked evidence of partiality.

      Rodriguez’s claims against McCloughen proceeded to discovery, and
McCloughen eventually obtained summary judgment by demonstrating that he was not
present for the search and did not order it. Having decided all claims, the district court
entered final judgment; Rodriguez now appeals.

                                           II. Analysis

        Rodriguez does not challenge the judgment for McCloughen but takes issue with
multiple earlier decisions. His brief also contains a lengthy account of alleged rampant
corruption within the government, especially law enforcement, in Elkhart, Indiana, but
this discourse is immaterial to the appeal, and we do not address it further.
No. 22-1259                                                                              Page 4

       A. The “Unnamed” Defendants and Relation Back

        We address the district court’s treatment of the “unnamed” individual
defendants (“ATF UC 3749” and “EC-ICE UC 323”) and its relation-back analysis in a
published decision issued contemporaneously. As we hold there, it is not necessarily
futile to amend the complaint to name these defendants.

       So too with the agencies. Rodriguez sued “Elkhart County ICE unit,” “ECSD
SWAT,” and “South [B]end SWAT,” none of which is a proper juridical entity for
constitutional claims. See F.D.I.C. v. Meyer, 510 U.S. 471, 486–87 (1994) (Bivens does not
allow direct action for damages against federal agencies); Sow v. Fortville Police Dep't,
636 F.3d 293, 300 (7th Cir. 2011) (in Indiana, only counties, municipalities, municipal
corporations, or townships, can be § 1983 defendants). But he should have been given
greater latitude to name the proper defendants. See Bryant v. City of Chicago, 746 F.3d
239, 244 (7th Cir. 2014); see also Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 556 (2010)
(naming corporate subsidiary was a “mistake” that could be amended by relating back
to the original complaint because plaintiff misunderstood which entity he should sue).

       B. Whether Rodriguez Stated a Claim

      Because the problems naming defendants did not alone justify the dismissal
without leave to amend, we must consider whether Rodriguez stated a claim against
any defendants besides McCloughen and whether amendment would be futile.

       1. Individual Defendants

        Rodriguez tried to sue the federal agent “ATF UC 3749” for allegedly fabricating
the affidavit used to obtain the search warrant. Violations of the Fourth Amendment are
cognizable under Bivens. See Bivens, 403 U.S. at 397. But since Ziglar v. Abbasi, 137 S. Ct.
1843 (2017), limited the use of this theory, we have kept open the question whether
federal employees may be sued under Bivens for deliberately misleading a judge to
obtain a warrant. See Greenpoint Tactical Income Fund LLC v. Pettigrew, 38 F.4th 555, 563–
64 (7th Cir. 2022) (suggesting such conduct supports a Bivens claim but affirming on
other grounds). We will not decide here, because the issue has not been briefed, and the
district court did not distinguish among federal and other officers or even mention a
possible Bivens claim. It can consider the question in the first instance.

       According to the complaint, “EC-ICE UC 323,” is an undercover officer with the
Elkhart County “Intelligence and Covert Enforcement” unit, who Rodriguez alleges
“provide[d] a police report” and repeated the fabricated observations used to obtain the
search warrant. Fabricating affidavits to show probable cause is a compensable
No. 22-1259                                                                          Page 5

violation of the Fourth Amendment. See Rainsberger v. Benner, 913 F.3d 640, 643 (7th Cir.
2019). But Rodriguez’s initial factual allegations did not plausibly support entitlement
to relief. He did not specify to whom the officer provided the report, how it affected
him, or whether this officer was involved in fabricating the affidavit or knew it was
false. Nevertheless, a constitutional claim is not foreclosed if Rodriguez can provide
specifics. See Zimmerman v. Bornick, 25 F.4th 491, 493–94 (7th Cir. 2022).

        As for the other federal, state, and county officers, Rodriguez alleged that two
officers from the Elkhart County Sheriff’s Department searched his business without a
warrant and caused property damage there, and two ATF agents and an Indiana State
Police trooper unnecessarily damaged two cars during the search. The district court
jettisoned all property-damage claims under the Parratt-Hudson doctrine (without using
that term), but that doctrine applies to claims of due-process violations. See Hudson v.
Palmer, 468 U.S. 517, 533 (1984). Property damage can be part of a challenge to the
reasonableness of a search under the Fourth Amendment. See Colbert v. City of Chicago,
851 F.3d 649, 657 (7th Cir. 2017). And “[t]he Fourth Amendment’s protection against
warrantless searches extends to commercial properties, albeit to a lesser extent than
private residences.” Neita v. City of Chicago, 830 F.3d 494, 499 (7th Cir. 2016). But we
cannot say whether Rodriguez might state a claim regarding the warrantless search of
his business, or the vehicles, without knowing the location and structure of Rodriguez’s
business and the ownership of the vehicles. If the business is a corporation or other
independent entity, then it must be the plaintiff. See G. M. Leasing Corp. v. United States,
429 U.S. 338, 353 (1977). But again, we cannot conclude that amendment would be
futile. Not so for the prospective defendant “DEA 6,” who does not appear to be a
person. And we cannot discern allegations against any agent of the Drug Enforcement
Administration or that agency. Without such allegations, there is nothing an
amendment could relate back to, and amendment would be pointless.

       2. Agency Defendants

       Rodriguez also failed to state a claim against law-enforcement agencies at the
federal, state, county, and city levels, but he should have the chance to amend his claims
against some of these entities. His claim against the Indiana State Police is dead in the
water because Rodriguez cannot sue an arm of the State of Indiana, like the state’s
police, as a “person” under § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64
(1989). (There was no reason for the district court to invoke constitutional immunity.)

       As for the other agencies, Rodriguez did not connect them clearly to his factual
allegations of wrongdoing by specific officers. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (plaintiffs must plead “more than an unadorned, the-defendant-unlawfully-
No. 22-1259                                                                           Page 6

harmed-me accusation”). If Rodriguez directs his claims at the proper juridical entities,
however, see Sow, 636 F.3d at 300, the defects are not so obviously incurable that
Rodriguez should not have the opportunity to amend his allegations against them.
See Zimmerman, 25 F.4th at 493–94.

       C. Rodriguez’s Remaining Arguments

        Rodriguez next continues his efforts to make his daughter a plaintiff, but the
district court did not abuse its discretion by not permitting him to join his daughter or
not recruiting counsel for her. See Cook County v. Texas, 37 F.4th 1335, 1341 (7th Cir.
2022). A nonlawyer cannot represent another person, even his own child, in most
lawsuits. See Elustra v. Mineo, 595 F.3d 699, 705 (7th Cir. 2010) (noting § 1983 claims are
not among the few exceptions to this rule). And Rodriguez’s minor daughter lacks
capacity to adopt Rodriguez’s filings as her own without a representative. See FED. R.
CIV. P. 17(b)(1).

        Rodriguez’s remaining contention is that the district and magistrate judges
should have recused themselves. Rodriguez never moved for the district judge’s
recusal, so the argument is forfeited, but we note that he fails to explain what source of
potential bias was at work or how it manifested. See 28 U.S.C. § 455(a), (b)(1); see United
States v. Barr, 960 F.3d 906, 920 (7th Cir. 2020). Whether the magistrate judge should
have recused himself—because the lawsuit challenged the search warrant that he
signed—is trickier. See 28 U.S.C. § 455(a) (requiring magistrate judges to disqualify
themselves “in any proceeding in which [their] impartiality might reasonably be
questioned”). The possibility of bias here seems minimal because Rodriguez claims that
bad actors bamboozled the magistrate judge with false information—not that the
magistrate judge did something wrong. Regardless, the district judge made all the
material decisions—screening the complaints, ruling on amendments, and granting the
summary-judgment motion. (The only adverse ruling by the magistrate judge—denying
intervention—is not evidence of bias. See Liteky v. United States, 510 U.S. 540, 555 (1994).)
Therefore, Rodriguez was not prejudiced by the denial of his recusal motions.

       We AFFIRM the district court’s entry of summary judgment for McCloughen
and the dismissal of the claims against “DEA 6” and the Indiana State Police; the
judgment is otherwise VACATED, and we REMAND for proceedings consistent with
this order and the contemporaneous opinion.